[***] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.
Exhibit 10.8


AMENDMENT NO. 1 TO THE amended and restated CREDIT AGREEMENT
This AMENDMENT NO. 1 TO THE amended and restated CREDIT AGREEMENT, dated as of
July 28, 2020 (this “Amendment”), is entered into by and among SUNRUN INC., a
Delaware corporation (“Sunrun”), AEE SOLAR, INC., a California corporation (“AEE
Solar”), SUNRUN SOUTH LLC, a Delaware limited liability company (“Sunrun
South”), and SUNRUN INSTALLATION SERVICES INC., a Delaware corporation (“Sunrun
Installation Services” and, together with Sunrun, AEE Solar and Sunrun South,
each, a “Borrower” and, collectively, the “Borrowers”), CLEAN ENERGY EXPERTS,
LLC, a California limited liability company (“CEE” and, together with the
Borrowers, each, a “Loan Party” and, collectively, the “Loan Parties”), each of
the Persons identified as a “Lender” on the signature pages hereto (each, a
“Lender”), and KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent (the
“Administrative Agent”).
RECITALS
WHEREAS, the Borrowers entered into the Credit Agreement, dated as of April 1,
2015 (as amended prior to November 12, 2019, the “Original Credit Agreement”),
by and among the Borrowers, CLEAN ENERGY EXPERTS, LLC, a California limited
liability company (“CEE” and, together with the Borrowers, each, a “Loan Party”
and, collectively, the “Loan Parties”), the Lenders party thereto, Credit
Suisse, AG, Cayman Islands Branch, as the Administrative Agent and SILICON
VALLEY BANK, as the Collateral Agent (the “Collateral Agent”) and L/C Issuer;
WHEREAS, pursuant to that certain Resignation and Appointment of Administrative
Agent, dated as of November 12, 2019, by and among Credit Suisse, AG, Cayman
Islands Branch, as the resigning administrative agent, KeyBank National
Association, as the successor administrative agent, the Borrowers, the Lenders
party thereto and Silicon Valley Bank, as Collateral Agent and as the L/C
Issuer, KeyBank National Association was appointed as Administrative Agent and
accepted such appointment;
WHEREAS, pursuant to that certain Amendment No. 7 to the Credit Agreement, the
Borrowers, CEE, the Lenders party thereto, the Collateral Agent and the
Administrative Agent amended and restated the Original Credit Agreement in its
entirety as set forth in Annex 1 to Amendment No. 7 (such Amended and Restated
Credit Agreement, the “Credit Agreement”);
WHEREAS, pursuant to Section 11.01 of the Credit Agreement, no amendment to the
Credit Agreement is effective unless executed by the Borrowers or the applicable
Loan Party, as the case may be, and at least two (2) Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders and acknowledged by the Administrative Agent;
WHEREAS, the Required Lenders are a party to this Amendment;
WHEREAS, this Amendment is not otherwise prohibited by Section 11.01 of the
Credit Agreement; and



--------------------------------------------------------------------------------



WHEREAS, the Administrative Agent by execution of this Amendment is providing
its acknowledgement required under Section 11.01 of the Credit Agreement;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS
1.01Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.
1.02Rules of Interpretation. The rules of interpretation set forth in Section
1.02 of the Credit Agreement shall apply to this Amendment.
ARTICLE 2
AMENDMENTS; ACKNOWLEDGMENTS
2.01Amendment to Section 5.20(a) of the Credit Agreement. On the Amendment
Effective Date, the last sentence of Section 5.20(a) of the Credit Agreement is
amended in its entirety to read as follows:
“There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to the
Equity Interests of any Loan Party (other than Sunrun), except as contemplated
in connection with the Loan Documents.”
2.02Amendment to Section 7.03 of the Credit Agreement. On the Amendment
Effective Date, Section 7.03 of the Credit Agreement shall be amended by
deleting the word “and” at the end of clause (i) thereof, deleting “.” at the
end of clause (j) thereof and replacing it with “; and” and adding the following
clause (k) after clause (j):
“(k) Investments made with proceeds from substantially concurrent issuances of
new Equity Interests in Sunrun in an aggregate amount not to exceed [***].”
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to each of the Lenders and the
Administrative Agent, on the date hereof, that the following statements are true
and correct:
3.01Existence. Such Loan Party is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization.
2

--------------------------------------------------------------------------------



3.02Power and Authority. Such Loan Party has the requisite power and authority
to execute and deliver this Amendment.
3.03Due Authorization. The execution, delivery and performance of this Amendment
have been duly authorized by all necessary corporate or limited liability
company action on the part of such Loan Party. The applicable resolutions of
such Loan Party authorize the execution, delivery and performance of this
Amendment by such Loan Party and are in full force and effect without
modification or amendment.
3.04Binding Obligation. This Amendment has been duly executed and delivered by
such Loan Party, and this Amendment and the Credit Agreement, as amended by this
Amendment, constitute the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with the terms of this
Amendment and the Credit Agreement, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
3.05No Default or Event of Default. As of the date hereof, no event has occurred
and is continuing or would result from the consummation of the amendments
contemplated by this Amendment that would constitute a Default or an Event of
Default.
3.06Representations and Warranties. The representations and warranties of the
Borrowers and each other Loan Party contained in the Credit Agreement or any
other Loan Document, are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct in all respects, and (ii)
with respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, in each case, on and
as of the date hereof (or if such representations and warranties expressly
relate to an earlier date, as of such earlier date), and the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement are
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively.
3.07Material Adverse Effect. No Material Adverse Effect has occurred or is
continuing since the date of the last audited financial statements furnished
pursuant to Section 6.01(a) of the Credit Agreement.
ARTICLE 4
CONDITIONS PRECEDENT
4.01Conditions Precedent to Effectiveness. The amendments contained in Article 2
of this Amendment shall not be effective until the date (such date, the
“Amendment Effective Date”) that the Administrative Agent shall have received
copies of this Amendment executed by the Loan Parties and the Required Lenders,
and acknowledged by the Administrative Agent.
3

--------------------------------------------------------------------------------



ARTICLE 5
GENERAL PROVISIONS
5.01Notices. All notices and other communications given or made pursuant hereto
shall be made as provided in the Credit Agreement.
5.02Severability. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
5.03Headings. Section headings have been inserted in this Amendment as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Amendment and shall not be used in the interpretation of
any provision of this Amendment.
5.04Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York.
5.05Counterparts. This Amendment may be signed in any number of counterparts and
each counterpart shall represent a fully executed original as if signed by all
of the parties listed below. Each party to this Amendment represents and
warrants to each of the other parties to this Amendment that it has the
corporate or limited liability company capacity and authority to execute this
Amendment through electronic means and there are no restrictions for doing so in
that party’s constitutive documents.
5.06Ratification. Except as amended hereby, the Credit Agreement and the other
Loan Documents remain in full force and effect.
5.07Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. The execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of the Lenders, the
Administrative Agent, the Collateral Agent or an Arranger under the Credit
Agreement or any other Loan Document. Nothing contained in this Amendment shall
be construed as a substitution or novation of the obligations (including the
Obligations) of the Loan Parties outstanding under the Credit Agreement or
instruments securing or evidencing any of the Obligations, which shall continue
and remain in full force and effect, except to the extent that the terms thereof
are modified by this Amendment. Nothing expressed or implied in this Amendment
shall be construed as a release or other discharge of the Loan Parties from any
of their obligations or liabilities under the Credit Agreement or any other Loan
Document.
5.08Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.
4

--------------------------------------------------------------------------------



5.09Costs and Expenses; Indemnification; Reimbursement. The parties hereto agree
that this Amendment is subject to the costs and expenses, indemnification,
reimbursement and related provisions set forth in Section 11.04 of the Credit
Agreement.
5.10Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial. The submission to jurisdiction, waiver of venue, service of process
and waiver of jury trial provisions set forth in Sections 11.14(b), (c) and (d)
and 11.15 of the Credit Agreement, respectively, are hereby incorporated by
reference, mutatis mutandis.
5.11Reaffirmation of Guarantees and Security Interests. Each Loan Party hereby
(a) affirms and confirms its guarantees, pledges, grants and other undertakings
under the Credit Agreement, the Security Agreement and the other Loan Documents
to which it is a party, and (b) agrees that all guarantees, pledges, grants and
other undertakings thereunder shall continue to be in full force and effect and
shall accrue to the benefit of the Secured Parties, including the Lenders.
[SIGNATURE PAGES FOLLOW]






5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
BORROWERS:
SUNRUN INC.,
a Delaware corporation
By: /s/ Tom vonReichbauer    
Name: Tom vonReichbauerTitle: Chief Financial Officer
AEE SOLAR, INC.,
a California corporation
By: /s/ Tom vonReichbauer    
Name: Tom vonReichbauerTitle: Chief Financial Officer
SUNRUN SOUTH LLC,
a Delaware limited liability company
By: /s/ Tom vonReichbauer    
Name: Tom vonReichbauerTitle: Chief Financial Officer
SUNRUN INSTALLATION SERVICES INC.,
a Delaware corporation
By: /s/ Jeanna Steele    
Name: Jeanna SteeleTitle: Secretary
GUARANTOR:
CLEAN ENERGY EXPERTS, LLC,
a California limited liability company
By: /s/ Lynn Jurich    
Name: Lynn JurichTitle: President

[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
By: /s/ Richard Gerling     
Name: Richard GerlingTitle: Senior Vice President

[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





SILICON VALLEY BANK,
as a Lender
By: /s/ Jackson Morrow     
Name: Jackson MorrowTitle: Vice President

[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
By: /s/ Marisa Moss    
Name: Marisa MossTitle: Vice President

[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender
By: /s/ Frank Lambrinos    
Name: Frank LambrinosTitle: Authorized Signatory

[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
By: /s/ Mikhail Faybusovich    
Name: Mikhail FaybusovichTitle: Authorized Signatory
By: /s/ Komal Shah    
Name: Komal ShahTitle: Authorized Signatory

[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





NY GREEN BANK,a division of the New York State Energy
Research & Development Authority,as a Lender
By: /s/ Alfred Griffin    
Name: Alfred GriffinTitle: President

[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------







DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender
By: /s/ Jeremy Eisman    
Name: Jeremy EismanTitle: Managing Director
By: /s/ Kyle Hatzes    
Name: Kyle HatzesTitle: Director

[Signature Page to Amendment No. 1 to the Amended and Restated Credit Agreement]